

116 HR 6656 IH: Coronavirus Workers’ Compensation for TSA Employees Act
U.S. House of Representatives
2020-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6656IN THE HOUSE OF REPRESENTATIVESMay 1, 2020Mrs. Demings (for herself, Mr. Thompson of Mississippi, Mr. DeFazio, Ms. Jackson Lee, Mr. Cohen, Ms. Titus, Ms. Fudge, Mr. Carson of Indiana, Mr. Cárdenas, Ms. Norton, Mr. Correa, Mr. Cleaver, Mr. Hastings, Mrs. Watson Coleman, and Ms. Tlaib) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo ensure Transportation Security Administration employees who contract COVID–19 are entitled to appropriate workers’ compensation and other benefits, and for other purposes.1.Short titleThis Act may be cited as the Coronavirus Workers’ Compensation for TSA Employees Act.2.Workers’ compensation for TSA employees who contract COVID–19(a) In generalAny Transportation Security Administration employee described in subsection (b) who is diagnosed with COVID–19 during the period between January 30, 2020, and January 30, 2022, shall, upon application, presumptively be entitled to disability compensation, medical services, and any other benefit provided under subchapter I of chapter 81 of title 5, United States Code.(b)TSA employeeA Transportation Security Administration employee described in this subsection is any of the following:(1)A transportation security officer.(2)A Federal air marshal.(3)A canine handler.(4)Any employee carrying out duties that require substantial contact with the public.(c)Attorneys’ feesThe Secretary of Labor shall approve any claim of reasonable legal or other services furnished with respect to a case, claim, or award for any Transportation Security Administration employee under this section.